972 F.2d 1337
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.William E. BUTLER, Plaintiff-Appellant,v.Theo WHITE, Warden, Defendant-Appellee.
No. 91-55675.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 10, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
William E. Butler, a California state prisoner, appeals pro se the district court's denial of leave to file his 42 U.S.C. § 1983 complaint without prepayment of the filing fee.   We review for an abuse of discretion.   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992);   Tripati v. First Nat'l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir.1987).   We affirm.


3
28 U.S.C. § 1391(b) provides that venue is proper in civil rights actions in


4
(1) a judicial district where any defendant resides, if all defendants reside in the same state, (2) a judicial district in which a substantial part of the events or omissions giving rise to the claim occurred ... or (3) a judicial district in which any defendant may be found, if there is no district in which the action may otherwise be brought.


5
When the defendants to an action have not waived their objections to venue, a district court may raise the issue of defective venue sua sponte and dismiss an action.   See Costlow v. Weeks, 790 F.2d 1486, 1488 (9th Cir.1986).


6
In his complaint, Butler alleged deliberate indifference to his serious medical needs in violation of the eighth amendment from prison officials' failure to provide him with prescribed eyeglasses and with aspirin to treat headaches resulting from eyestrain.   As defendants, Butler named prison officials in Blythe, California, which is in the Southern District of California.   The district court did not err by denying Butler leave to file without prepayment of the filing fee on the ground of improper venue and instructing him that venue was proper in the Southern District of California.   See 28 U.S.C. § 1391(b):  Costlow, 790 F.2d at 1498.1


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 To the extent that it requests any relief, we deny Butler's "Emergency Contentions of Further Violations of Eighth Amendment" filed July 20, 1992